DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jared Cmaidalka on 06/21/2021.
The application has been amended as follows: 
In claim 1, line 1, delete “comprising a phenolic epoxy resin system,”.
In claim 2, line 1, delete “comprising a phenolic epoxy resin system,”,
In claim 2, line 6, change “product” to “product from components”.
In claim 2, line 10, change “the concentration” to “a molar ratio”.
In claim 4, lines 1-2, change “a functionality” to “an epoxy group functionality”.
In claim 5, lines 1-3, change “the reaction product comprises 10% to 50% of alkoxylated reactive sites of the partially alkoxylated phenol-aldehyde novolac resin” to “10% to 50% of the phenolic hydroxyl group reactive sites of the phenol-aldehyde novolac resin are alkoxylated”.

In claim 13, lines 7-8, delete “comprising a phenolic epoxy resin system ”.
In claim 13, line 11, change “the concentration” to “a molar ratio”.
In claim 13, line 14, change “the concentration” to “a molar ratio”.
In claim 17, lines 1-3, change “the partially alkoxylated phenol-aldehyde novolac resin comprises 10% to 50% of alkoxylated reactive sites of the phenol-aldehyde novolac resin” to “10% to 50% of the phenolic hydroxyl group reactive sites of the phenol-aldehyde novolac resin are alkoxylated”.
In claim 17, line 3, change “comprises a functionality” to “the partially alkoxylated phenol-aldehyde novolac resin comprises a hydroxyl group functionality”.
In claim 20, line 3, change “and” to “or”.

Election/Restrictions
Claims 1-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 13-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/01/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement filed 06/07/2021 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As explained in the previous Office action, Diethelm (US 4,798,848) renders obvious all of the limitations of claim 1, except the limitation wherein the composition is a powder. The prior art of record do not teach or suggest modifying Diethelm’s hot-foamable, thermosetting epoxy resin mixture to be a powder. The prior art of record do not teach or suggest using the composition of claim 1, such that it is a powder.
Regarding claim 1, Hijikata et al. (US 4,360,608) teaches a composition comprising an epoxy resin and a mixture of polyether-polyols represented by the 
    PNG
    media_image1.png
    279
    661
    media_image1.png
    Greyscale
, wherein R is hydrogen, R’ represents –CH2CH2- or –CH2CH2CH2-, n is an integer of 1 to 10 inclusive, and each of p and q is an integer within the range of 0 to 40 inclusive, and the average value of each in the mixture 3-30 or about 5 to about 20 (1:64-2:16), or one of the formulas 
    PNG
    media_image2.png
    336
    364
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    340
    415
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    341
    514
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    239
    393
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    239
    350
    media_image6.png
    Greyscale
 (2:33-3:22), wherein the mixture of the polyether-polyol is obtained by reacting at least three moles of ethylene oxide or propylene oxide with one mole of a novolak resin represented by the formula 
    PNG
    media_image7.png
    188
    423
    media_image7.png
    Greyscale
, wherein R and n are as defined above, in the presence of an alkali hydroxide (2:17-32), which reads on a composition comprising a phenolic epoxy resin system, comprising an epoxy resin component, and an alkoxylated phenol-aldehyde novolac resin.
Hijikata does not teach that the alkoxylated phenol-aldehyde novolac resin is a partially alkoxylated phenol-aldehyde novolac resin, that the phenolic epoxy resin system consists essentially of the epoxy resin component, and the partially alkoxylated phenol-aldehyde novolac resin, and the optional curing agent, and that the composition is a powder. If at least one of the p or q in Hijikata’s formula was 0, it would read on the limitation wherein the alkoxylated phenol-aldehyde novolac resin is a partially alkoxylated phenol-aldehyde novolac resin as claimed. Although Hijikata teaches that p and q is an integer within the range of 0 to 40 inclusive, and the average value of each in the mixture is 3-30 or about 5 to about 20 (1:64-2:16), Hijikata teaches that the 
As explained in the previous Office action, Diethelm (US 4,798,848) renders obvious all of the limitations of claim 2, except the limitation wherein the partially alkoxylated phenol-aldehyde novolac resin comprises a reaction product of a phenol-aldehyde novolac resin, and an alkoxylation agent selected from the group consisting of an alkylene oxide, an alkylene carbonate, and a combination thereof, and an optional alkoxylation catalyst, wherein the concentration of the alkoxylation agent to phenolic 
    PNG
    media_image8.png
    249
    695
    media_image8.png
    Greyscale
, wherein R1 is a hydrogen atom, alkyl, aryl, or a heterocyclic radical, R2 is an alkoxy, m is a number from 1 to 3, and n is a number such that the novolak has a hydroxyl equivalent of 90 to 120 (2:32-46), which means that each alkoxy group in Diethelm’s novolak is terminated with a methyl group. In contrast, a partially alkoxylated phenol-aldehyde novolac resin comprising a reaction product of a phenol-aldehyde novolac resin, and an alkoxylation agent selected from the group consisting of an alkylene oxide, an alkylene carbonate, and a combination thereof, and an optional alkoxylation catalyst has alkoxy groups, wherein each alkoxy group is terminated with a hydroxyl group. The only way to obtain such a partially alkoxylated phenol-aldehyde novolac resin is to react a phenol-aldehyde novolac resin with an alkoxylation agent selected from the group consisting of an alkylene oxide, an alkylene carbonate, and combinations thereof. If one of ordinary skill in the art were to react Diethelm’s novolak with an alkoxylation agent selected from the group consisting of an alkylene oxide, an alkylene carbonate, and combinations thereof, at least a fraction of the hydroxyl groups in Diethelm’s novolak would be converted into hydroxyl-
Regarding claim 2, Hijikata et al. (US 4,360,608) teaches a composition comprising an epoxy resin and a mixture of polyether-polyols represented by the formula 
    PNG
    media_image1.png
    279
    661
    media_image1.png
    Greyscale
, wherein R is hydrogen, R’ represents –CH2CH2- or –CH2CH2CH2-, n is an integer of 1 to 10 inclusive, and each of p and q is an integer within the range of 0 to 40 inclusive, and the average value of each in the mixture 3-30 or about 5 to about 20 (1:64-2:16), or one of the formulas 
    PNG
    media_image2.png
    336
    364
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    340
    415
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    341
    514
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    239
    393
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    239
    350
    media_image6.png
    Greyscale
 (2:33-3:22), wherein the mixture of the polyether-polyol is obtained by reacting at least three moles of ethylene oxide or propylene oxide with one mole of a novolak resin represented by the formula 
    PNG
    media_image7.png
    188
    423
    media_image7.png
    Greyscale
, wherein R and n are as defined above, in the presence of an alkali hydroxide (2:17-32), which reads on a composition comprising a phenolic epoxy resin system, comprising an epoxy resin component, and an alkoxylated phenol-aldehyde novolac resin, wherein the alkoxylated phenol-aldehyde novolac resin comprises a reaction product of a phenol-aldehyde novolac resin, and an alkoxylation agent that is an alkylene oxide, and an optional alkoxylation catalyst.

Since claim 13 reads on a method of making the composition of claim 1 or 2, and since claims 1 and 2 are allowed, claim 13 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID T KARST/Primary Examiner, Art Unit 1767